Citation Nr: 1759827	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-09 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for major depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left shoulder disorder.

4.  Entitlement to service connection for spine disorder (claimed as low back pain).

5.  Entitlement to service connection for right knee disorder.

6.  Entitlement to service connection for bilateral ankle disorder.

7.  Entitlement to a rating in excess of 10 percent for left knee disability.

8.  Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal from January 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2017, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The psychiatric claims have been expanded to encompass all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

During the course of the appeal, the Veteran changed representatives and is now represented by California Department of Veterans Affairs.  See November 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, California Department of Veterans Affairs was not provided with the opportunity to submit a Statement of Accredited Representative in Appealed Case (VA Form 646) prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this grant and remand because, following the completion of the requested development, her representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The issues of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder, to include PTSD, and for left shoulder, spine, right knee, and bilateral ankle disorders, to an increased rating for service-connected left knee disability, and to a compensable rating for service-connected hemorrhoid disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, her major depressive disorder is related to service.  
 

CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. 3.303 (2017).

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's August 2007 entrance examination report does not list any psychiatric disorder; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).   VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is not met, then service connection is warranted.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The Veteran seeks service connection for an acquired psychiatric disorder.  She reported that her problems began during basic training when she was called names, teased, accused of giving sexual favors, and encountered other types of race, sex, and age-based harassment.  See March 2017 Board Hearing Tr., pp. 7-13.  She reported that she was broken down by her drill sergeant screaming at her during basic training and that she never recovered.  She reported that she experienced lower self-esteem as a result and this affected her mood and relationships.  

The Veteran's former employer and her relative both reported that the Veteran changed after service.  The Veteran's former employer indicated that the Veteran was a happy person prior to service but that she was unhappy after service.  See November 2009 Veteran's Former Employer's Statement.  The Veteran's relative reported that, following service, the Veteran was no longer positive and socially active and instead had lost her self-esteem and appeared to be struggling mentally.  See September 2009 Veteran's Relative's Statement.

The Veteran has a current diagnosis of major depressive disorder.  See October 2009 VA Examination Report; see also April 2013 VA Treatment Record.

During the October 2009 VA contract examination, the Veteran reported that she experienced depression when she had a child in 2003 which lasted for 6 months after she had her child.  She reported that she started to feel depressed again in September 2008, after receiving unfair treatment in basic training from her drill sergeant, including verbal abuse about her background and language skills.  She reported that she lost confidence because of the treatment during service which has resulted in her depression.  Beginning in basic training in service, she felt that people talked and laughed about her.  She has had appetite and energy level issues since service.  The VA contract examiner diagnosed the Veteran with major depressive disorder, recurrent.  The VA contract examiner opined that the Veteran had pre-existing depression which started when she was pregnant with her first child and continued for 6 months after her child was born.  However, the VA contract examiner then opined that the Veteran's current depression appeared to be related to her in-service assessment because she felt she was discriminated against during service.  The VA contract examiner's opinion connecting the Veteran's depression to service is supported by the Veteran's lay testimony regarding in-service events and her symptoms that followed such events, lay statements of others regarding the way the Veteran changed after service, and an October 2008 service treatment record noting depressed mood, sad affect, and excessive crying.       

Additional opinion was obtained from a VA contract opinion provider in April 2010.  The April 2010 opinion provider opined that it is more likely than not that a long standing depression existed prior to service.  The opinion provider could not clearly state if the Veteran's pregnancy was a trigger for her emotional decompensation without more detailed medical records.  The April 2010 opinion provider noted that depression can be exacerbated by, but not necessarily caused by, any stressful situation.

Because the evidence does not clearly and unmistakably show both that the Veteran's major depressive disorder pre-existed service and was not aggravated by service, and because evidence shows a connection between the Veteran's major depressive disorder and events in service, service connection for major depressive disorder is warranted.  While the October 2009 VA examiner opined that the Veteran had depression prior to service, the clear and unmistakable evidence standard was not used and the VA examiner indicated that the Veteran's depression ceased after a 6 month period, years before her service began.  The April 2010 opinion provider could not clearly state whether the Veteran's major depressive disorder was due to her pre-service pregnancy and noted that any stressful situation could exacerbate depression.  Moreover, the October 2009 VA examiner indicated that the Veteran's depression was related to her reports of discrimination in service.  

Accordingly, after considering the totality of the evidence, to include the medical and lay evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for major depressive disorder is warranted.


ORDER

Entitlement to service connection for major depressive disorder is granted.



REMAND

The Veteran seeks service connection for an acquired psychiatric disorder other than major depressive disorder, to include PTSD, and for left shoulder, cervical, thoracic, or lumbar spine, right knee, and bilateral ankle disorders, as well as an increased rating for her service-connected left knee disability and a compensable rating for her service-connected hemorrhoid disability.

During the March 2017 Board hearing, the Veteran reported diagnoses of PTSD, anxiety disorder, and panic disorder.  See March 2017 Board Hearing Tr., pp. 16-17.  The VA treatment records in the Veteran's claims file show positive screening for PTSD and list PTSD as an active problem, and mention anxiety.  See February 2010, April 2012, and February 2013 VA Treatment Records (noting positive screening for PTSD); March 2013 VA Treatment Record (surgery notes for hemorrhoid procedure lists PTSD in active problems); April 2012 VA Treatment Record (noting anxiety and insomnia).  A February 2013 VA treatment record notes that the electronic treatment records do not show a diagnosis of PTSD.  However, during the March 2017 Board hearing, the Veteran reported currently receiving weekly VA mental health treatment.  See March 2017 Board Hearing Tr., p. 23.  The Veteran's claims file does not contain VA treatment records after April 2013.  Accordingly, remand is appropriate to obtain outstanding VA treatment records and a new VA examination to determine the nature of the Veteran's acquired psychiatric disorders and whether such disorders had an onset in service or are otherwise related to service.  

The Board notes that the Veteran reported that additional relevant information may be contained in court documents relating to a custody determination.  See March 2017 Board Hearing Tr., p 19.  The Veteran should be provided an opportunity to submit such documents.  

It also appears that the Veteran's claims file is missing treatment records relevant to her service connection claims for orthopedic conditions.  During the October 2009 VA contract examination for orthopedic conditions, the Veteran reported that she had extensive x-rays taken in January 2009.  During the March 2017 Board hearing, and also in the October 2009 VA contract examination, the Veteran reported that she was being treated by a chiropractor.  See March 2017 Board Hearing Tr., p. 44.  The October 2009 VA contract examiner also noted acupuncture and massage treatment.  During the March 2017 Board hearing, the Veteran also reported a hospital visit at the Long Beach VA Medical Center.  See March 2017 Board Hearing Tr., p. 42.  As the claims file does not contain these records, remand is appropriate.  

As to the Veteran's claims for service connection for orthopedic disorders, the Veteran underwent VA contract examination in October 2009.  The VA examiner diagnosed lumbar strain, right knee sprain, left shoulder sprain, and bilateral ankle sprain.  The VA contract examiner opined that the conditions were quiescent at the time and therefore did not opine as to whether such conditions were related to service.  However, an addendum to the examination notes that the Veteran has a diagnosis of minimal spondylosis L5 and mild disc space narrowing L4-L5, and that the Veteran's lumbar condition was symptomatic at the time of the examination.  The Veteran has also clarified that her lumbar spine claim should also include any thoracic or cervical spine issues, and VA treatment records note related conditions.  See June 2011 VA Treatment Record (noting cervical degenerative disc disease); September 2010 VA Treatment Record (noting x-ray shows straightening of cervical spine suggesting muscle spasm).  During the March 2017 Board hearing, the Veteran testified that she fell into a net landing on her back/neck/shoulder in basic training and was injured, and that another time she fell down when marching with all of her gear and was placed on profile.  Service treatment records note neck and back pain, and also note the pain is worse with carrying gear.  Accordingly, remand is appropriate for further VA examination to ascertain the nature of the Veteran's spine disorders, and whether such disorders had an onset in service or are related to service.

As to the Veteran's claim for an increased rating for her service-connected left knee disability, the Veteran underwent VA contract examination in October 2009.  The VA contract examiner noted that the Veteran experienced pain with weakness, stiffness, swelling, lack of endurance, fatigability, deformity, and tenderness.  The Veteran reported intermittent pain three times a week lasting 2 to 3 hours brought on by physical activity or stress and relieved by rest, Tylenol, and massage.  The VA contract examiner noted that the Veteran cannot walk or stand for a long time, and has pain getting up after sitting.  The VA contract examiner noted pain on flexion after repetitive use.  However, the examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing, and with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 165 (2016).  Moreover, while the Veteran reported flare-ups three times a week, the VA contract examiner did not opine as to additional functional limitations during flare-ups or with use over time.  During the March 2017 Board hearing, the Veteran reported pain and problems with bending her knee in addition to instability in her knee.  See March 2017 Board Hearing Tr., p. 48.  In light of the inadequacies of the October 2009 VA contract examination, and the Veteran's reports of additional symptomatology during the March 2017 Board hearing, remand is appropriate for a new VA examination to address the current severity of the Veteran's left knee disability.

As to the Veteran's claim for a compensable rating for her service-connected hemorrhoid disability, the Veteran underwent VA contract examination in October 2009.  The Veteran reported the use of enemas twice a week for constipation.  The Veteran underwent further VA contract examination in October 2010 and reported the use of laxatives.  During the March 2017 Board hearing, the Veteran reported several surgeries for her hemorrhoids and reported that she could not have a bowel movement without medication.  See March 2017 Board Hearing Tr., p. 51.  VA treatment records note procedures for her hemorrhoids.  See,e.g., September 2010, February 2011, March 2011, and April 2013 VA treatment records (noting anoscopy, hemorrhoidectomy, and banding procedures).  With these possible indications of worsening, a new VA examination to address the current severity of the Veteran's hemorrhoid disability should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any additional information in support of her claims, such as the court documents relating to a custody determination that the Veteran mentioned in the March 2017 Board hearing.  See March 2017 Board Hearing Tr., p 19.  

2.  After securing any necessary authorization, obtain any additional private treatment records as the Veteran may identify relevant to her claims.  

3.  Obtain any additional VA treatment records, including the Long Beach VA Medical Center hospitalization records and VA treatment records dated from April 2013 to the present.

4.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of her left knee disability.

The Veteran's file must be reviewed by the VA examiner. 

All indicated tests and studies must be completed, to include testing for pain on active and passive motion, and in weight bearing and non-weight bearing.

The examiner must address functional impairment, if any, during flare-ups or when the knee is used repeatedly.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record. 

If this is not feasible to determine the above-requested information without resort to speculation, the examiner must provide an explanation for why this is so.  It must be clear that the inability to provide an opinion is predicated on lack of knowledge among the "medical community at large" and not the insufficient knowledge of the specific examiner.

5.  After associating any outstanding records with the claims file, afford the Veteran a VA examination to determine the current severity of her hemorrhoid disability.

The Veteran's file must be reviewed by the VA examiner. 

6.  After associating any outstanding records with the claims file, schedule the Veteran for VA mental health examination to determine the nature of any acquired psychiatric disorders other than depression and whether such disorders had an onset in service or are otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to her acquired psychiatric disorders other than depression at any time during the claim period (i.e., from September 2009 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service.  

If a diagnosis of PTSD is provided, opine as to whether any of the Veteran's claimed in-service stressors support a diagnosis of PTSD.

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's March 2017 Board hearing testimony.

During the March 2017 Board hearing, the Veteran reported that her problems began during basic training when she was called names, teased, accused of giving sexual favors, and encountered other types of race, sex, and age-based harassment.  See March 2017 Board Hearing Tr., pp. 7-13.  She reported that she was broken down by her drill sergeant screaming at her during basic training and that she never recovered.  She reported that she experienced lower self-esteem as a result and this affected her mood and relationships.  

Service treatment records note a diagnosis of adjustment disorder with disturbance of emotions and conduct.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After associating any outstanding records with the claims file, schedule the Veteran for VA examination to determine the nature of any current spine disorders and whether such disorders had an onset in service or are otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The examiner should identify any current diagnoses the Veteran has presented related to her cervical, thoracic, or lumbar spine disorders at any time during the claim period (i.e., from September 2009 to the present).

For each diagnosis, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such condition had its onset during the Veteran's service or otherwise results from or was caused by any injury or disease that occurred in service, to include the Veteran's fall into a net landing on her back/neck/shoulder and her fall when marching with all of her gear.  

For any arthritis diagnosis, the examiner shall also opine as to whether the disorder manifested to a compensable degree within one year of service discharge (i.e., November 2009).

In so opining, the examiner should consider all medical and lay evidence of record, including the Veteran's March 2017 Board hearing testimony.

During the March 2017 Board hearing, the Veteran testified that she fell into a net landing on her back/neck/shoulder in basic training and was injured, and that another time she fell down when marching with all of her gear and was placed on profile.  Service treatment records note neck and back pain, and also note the pain is worse with carrying gear.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


